IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                      June 2000 Session

    WATAUGA INDUSTRIES, INC. v. HARRY W. GREENWELL, ET AL.

                    Appeal from the Chancery Court for Carter County
              Nos. 23028, 31265, and 21971 G. Richard Johnson, Chancellor

                                     FILED JULY 19, 2000

                                 No. E1999-00699-COA-R3-CV




HOUSTON M. GODDARD , P.J., concurring.


                I concur in the reasoning and the result reached by Judge Swiney's opinion under the
record presented in this case. I write separately to express concern regarding T.C.A. 50-7-304(h),
which, on its face, could terminate litigants' rights without their ever being notified. In my view
such a statute would violate the due process provisions of both the Constitutions of Tennessee and
of the United States. However, because this issue was not raised below nor on appeal I am
disinclined to raise it sua sponte; hence, my concurrence.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE